1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANTWOINE BEALER,                                )   Case No.: 1:18-cv-01170-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   SECOND ORDER TO SUBMIT A COMPLETE
13          v.                                           APPLICATION TO PROCEED IN FORMA
                                                     )   PAUPERIS OR PAY FILING FEE WITHIN
14                                                   )   THIRTY (30) DAYS
     KERN VALLEY STATE PRISON,
                                                     )
15                  Defendant.                       )   [ECF No. 5]
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Antwoine Bealer is proceeding pro se in this civil rights action pursuant to 42 U.S.C.
19   § 1983. Plaintiff filed the instant action on May 14, 2018.
20          On August 30, 2018, the Court ordered Plaintiff to submit an application to proceed in forma
21   pauperis or pay the $400.00 filing fee within forty-five days. (ECF No. 3.)
22          On October 1, 2018, Plaintiff submitted a motion to proceed in forma pauperis, along with
23   certified copy of his trust account statement. (ECF No. 5.) However, Plaintiff’s application to
24   proceed in forma pauperis was deficient in that it did not include Plaintiff’s original signature. Each
25   document submitted for filing must include the original signature of the filing party. Local Rule 131;
26   Fed. R. Civ. P. 11(a).
27   ///
28   ///
                                                         1
1             Accordingly, IT IS HEREBY ORDERED that:

2             1.      The Clerk of Court shall send Plaintiff an application to proceed in forma pauperis;

3             2.      Within thirty (30) days of the date of service of this order, Plaintiff shall re-submit the

4    enclosed application to proceed in forma pauperis, with Plaintiff’s original signature, or in the

5    alternative, pay the $400.00 filing fee for this action; and

6             3.      Failure to comply with this order will result in a recommendation that the action be

7    dismissed for failure to comply with a court order.

8
9    IT IS SO ORDERED.

10   Dated:        October 3, 2018
11                                                        UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
